DETAILED ACTION
Summary
This Office action is in response to reply dated August 9, 2021.  Claims 1, 2, 4-10 and 12-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The following examiner’s amendment corrects a typographical error.

Amendments to claims dated August 9, 2021:
20. (Currently amended) A head-mounted display associated with a payload and comprising a peripheral unit-scene pitch indication region, 
wherein the head-mounted display is associated with a processing unit configured to indicate, in the peripheral unit-scene pitch indication region on the head-mounted display, scene orientation information according to an orientation of the payload with respect to a scene, 
wherein the scene orientation information is conformal with respect to the orientation the payload, and 
unit-scene pitch indication region, and 
wherein the scene orientation information further comprises a plurality of indications in the peripheral unit-scene pitch indication region which correspond to pitch lines.

Allowable Subject Matter
Claims 1, 2, 4-10 and 12-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.  Spero, Gannett, Larson, Krueger, De Bono, Harvey, Namier and Hamilton, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687